In a proceeding pursuant to General Municipal Law § 50-e (5) for a leave to serve a late notice of claim, the petitioner appeals from so much of an order of the Supreme Court, Kings County (Huttner, J.), dated January 19, 1993, as *633denied her application with respect to claims to recover damages for false arrest and false imprisonment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The question of whether to allow an individual to serve a late notice of claim pursuant to General Municipal Law § 50-e (5) is within the court’s discretion (see, Matter of Krohn v Beme-Knox-Westerlo Cent. School Dist., 168 AD2d 826; Tatum v City of New York, 161 AD2d 580). The Supreme Court did not improvidently exercise its discretion in the instant case. Mangano, P. J., Thompson, O’Brien and Ritter, JJ., concur.